



EXECUTION VERSION


FIRST AMENDMENT TO TERM LOAN AGREEMENT


This FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of July
29, 2016 by and among HEALTHCARE REALTY TRUST INCORPORATED, a corporation formed
under the laws of the State of Maryland (the “Borrower”), each of the Lenders
party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Term Loan Agreement dated as of February
27, 2014 (as amended and as in effect immediately prior to the effectiveness of
this Amendment, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:


(a)The Credit Agreement is amended by adding the following definitions to
Section 1.01 thereof in the appropriate alphabetical location:


“Anti-Terrorism Laws” has the meaning given that term in Section 5.22.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“First Amendment Date” means July 29, 2016.
 





--------------------------------------------------------------------------------





“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Borrower or
any Subsidiary in which the purchase price of the assets acquired exceeds an
amount equal to 10.0% of consolidated total assets as of the last day of the
most recently ended fiscal quarter prior to the consummation of such acquisition
of the Borrower for which financial statements are publicly available.


“Trading with the Enemy Act” has the meaning given to that term in Section 5.22.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(b)The Credit Agreement is further amended by restating the following
definitions contained in Section 1.01 thereof in their entirety as follows:
    
“Consolidated Unencumbered Realty” means, for the Consolidated Group, the book
value of all realty (prior to deduction for accumulated depreciation) minus the
book value of real property (prior to deduction for accumulated depreciation)
which is subject to mortgage Liens described in clause (c) of Section 6.07 or
mortgage Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness permitted hereunder secured by a mortgage Lien initially
permitted under clause (c) of Section 6.07. To the extent that the aggregate
amount of Consolidated Unencumbered Realty attributable to the following would
exceed 15.0% of Consolidated Unencumbered Realty, such excess shall be excluded:
(a) construction projects; (b) unimproved real estate; (c) realty owned or
leased by a Subsidiary that is not a Wholly Owned Subsidiary (other than realty
owned or leased by a Subsidiary that is not a Wholly Owned Subsidiary but for
which the Borrower exclusively controls, directly or indirectly, the sale and
financing of such realty); and (d) realty not located in the United States of
America.


“Defaulting Lender” means, subject to Section 2.14(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loan within 2 Business Days of the
date such Loan was required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within 2 Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), or (c) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (c) above shall be conclusive and





--------------------------------------------------------------------------------





binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.14(f)) upon delivery of written notice
of such determination to the Borrower and each Lender.


“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the rate of interest obtained by dividing (i) the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period which appears on Reuters
Screen LIBOR01 Page (or any applicable successor page) at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on Eurodollar Rate
Loans is determined or any applicable category of extensions of credit or other
assets which includes loans by an office of any Lender outside of the United
States of America). If, for any reason, the rate referred to in the preceding
clause (i) does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Any change in the
maximum rate of reserves described in the preceding clause (ii) shall result in
a change in the Eurodollar Rate on the date on which such change in such maximum
rate becomes effective. If the Eurodollar Rate determined as provided above
would be less than zero, the Eurodollar Rate shall be deemed to be zero.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.


“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency,
political subdivision or instrumentality of the government of a Sanctioned
Country or (d) any Person Owned or Controlled by any Person, Persons or agency
described in any of the preceding clauses (a) through (c).


“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.


(c)The Credit Agreement is further amended by deleting the definition of “Equity
Transaction” contained in Section 1.01 thereof in its entirety.







--------------------------------------------------------------------------------





(d)The Credit Agreement is further amended by adding the following
subsection (g) to the end of Section 3.01:


(g)    FATCA Determination. For purposes of determining withholding Taxes
imposed under FATCA, from and after the First Amendment Date, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


(e)The Credit Agreement is further amended by restating Section 3.06(b) thereof
in its entirety as follows:


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if a Lender becomes a Defaulting Lender, the Borrower may replace such
Lender in accordance with Section 9.15.


(f)The Credit Agreement is further amended by restating Section 5.22 thereof in
its entirety as follows:


5.22    Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws.


None of the Borrower, any Subsidiary, any of their respective directors, or
officers, or, to the knowledge of the Borrower, any of the Borrower’s or any
Subsidiary’s employees (i) is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States, 50
U.S.C. App. §§ 1 et seq., as amended (the “Trading with the Enemy Act”) or
(ii) is in violation of (A) the Trading with the Enemy Act, (B) any of the
foreign assets control regulations of the United States Treasury Department or
any enabling legislation or executive order relating thereto, including without
limitation, Executive Order No. 13224, effective as of September 24, 2001
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001) or
(C) the Patriot Act (collectively, the “Anti-Terrorism Laws”). The Borrower, its
Subsidiaries and their respective officers and employees and its directors and
agents, are in compliance with Anti‑Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions in all material respects. None of the Borrower, any
Subsidiary or any of their respective directors, officers or employees is (i)
the subject or target of any Sanctions or (ii) located, organized or resident in
a country or territory that is, or whose government is, the subject of
Sanctions.


(g)The Credit Agreement is further amended by restating Section 6.04 thereof in
its entirety as follows:


6.04    Conduct of Business and Maintenance of Existence.


Except as contemplated otherwise by the Investment Policy, the Borrower will
continue, and will cause each Subsidiary to continue, to engage in business of
the same general type as now conducted by the Borrower and each of its
Subsidiaries, and will preserve, renew and keep in full force and effect, and
will cause each of its Subsidiaries to preserve, renew and keep in full force
and effect their respective organizational existences and, with respect to the
Borrower, its jurisdiction of organization shall remain in the United States
(except with the written consent of the Administrative Agent and each Lender)
and, except for any such rights, privileges and franchises the failure to
preserve which would not in the aggregate have a Material Adverse Effect;
provided that nothing in this Section 6.04 shall prohibit (a) the merger of a
Subsidiary of the Borrower into the Borrower or the merger or consolidation of
any Subsidiary of the Borrower with or into another Person if the corporation
surviving such consolidation or merger is a Wholly Owned Consolidated Subsidiary
of the Borrower and if, in each case, after giving effect thereto, no Default or
Event of Default shall have occurred and be





--------------------------------------------------------------------------------





continuing and a responsible officer of the Borrower shall deliver to the
Administrative Agent an officer’s certificate representing that after giving
effect to the transaction (i) the Borrower is in compliance with the terms of
the Credit Agreement on a pro forma basis and (ii) no Default or Event of
Default shall then exist, or (b) the termination of the corporate existence of
any Subsidiary of the Borrower or the discontinuation of any line of business of
the Borrower or any of its Subsidiaries if the Borrower in good faith determines
that such termination is in the best interest of the Borrower or such
Subsidiary, as the case may be, and is not materially disadvantageous to the
Lenders.


(h)The Credit Agreement is further amended by restating Section 6.12 thereof in
its entirety as follows:


6.12    Use of Proceeds.


The Loans hereunder will be used (a) to refinance existing indebtedness for
borrowed money, (b) to finance the acquisition and development of healthcare
real estate properties by the Borrower and its Subsidiaries, and (c) to finance
the general corporate purposes of the Borrower and its Subsidiaries. No proceeds
of any Loan will be used (x) to purchase or carry any “margin stock” or to
extend credit to others for the purpose of purchasing or carrying any “margin
stock” in violation of Regulations U, T or X, (y) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or any Anti-Terrorism Laws or (z) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country.


(i)The Credit Agreement is further amended by restating Section 6.16 thereof in
its entirety as follows:


(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time to be greater than 60%; provided, however, that if such ratio is
greater than 60% but is not greater than 65%, then the Borrower shall be deemed
to be in compliance with this subsection (a) so long as (i) the Borrower
completed a Material Acquisition during the quarter in which such ratio first
exceeded 60%, (ii) such ratio does not exceed 60% at any time after the fiscal
quarter immediately following the fiscal quarter in which such Material
Acquisition was completed, (iii) the Borrower has not maintained compliance with
this subsection (a) in reliance on this proviso more than one time during the
term of this Agreement and (iv) such ratio is not greater than 65% at any time.


(b)    Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio at any time to be greater than 30%; provided, however, that if
such amount is greater than 30% but is not greater than 40%, then the Borrower
shall be deemed to be in compliance with this subsection (b) so long as (i) the
Borrower completed a Material Acquisition during the quarter in which such ratio
first exceeded 30%, (ii) such ratio does not exceed 30% at any time after the
fiscal quarter immediately following the fiscal quarter in which such Material
Acquisition was completed, (iii) the Borrower has not maintained compliance with
this subsection (b) in reliance on this proviso more than one time during the
term of this Agreement and (iv) such ratio is not greater than 40% at any time.


(c)    Consolidated Unencumbered Leverage Ratio. Permit the Consolidated
Unencumbered Leverage Ratio at any time to be greater than 60%; provided,
however, that if such ratio is greater than 60% but is not greater than 65%,
then the Borrower shall be deemed to be in compliance with this subsection (c)
so long as (i) the Borrower completed a Material Acquisition during the quarter
in which such ratio first exceeded 60%, (ii) such ratio does not exceed 60% at
any time after the fiscal quarter immediately following the fiscal quarter in
which such Material Acquisition was completed, (iii) the Borrower has not
maintained compliance with this subsection (c) in reliance on this proviso more
than one time during the term of this Agreement and (iv) such ratio is not
greater than 65% at any time.







--------------------------------------------------------------------------------





(d)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter to be less than
1.50:1.0.


(e)    Consolidated Unsecured Coverage Ratio. Permit the Consolidated Unsecured
Coverage Ratio as of the end of any fiscal quarter to be less than 1.75:1.0.


(f)    [Reserved].


(j)The Credit Agreement is further amended by adding the following new Section
9.23 at the end of Article IX thereof:


9.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


To the extent not prohibited by applicable law, each Lender shall notify the
Borrower and the Administrative Agent if it has become the subject of a Bail-In
Action (or any case or other proceeding in which a Bail-In Action could be
reasonably be expected to be asserted against such Lender).


(k)The Credit Agreement is further amended by deleting Schedules 5.06 and 5.07
attached thereto in their entirety and substituting in lieu thereof 5.06 and
5.07 attached hereto.


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following in form and
substance satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and each of the Required Lenders;


(b)    a certificate of the Borrower, signed on behalf of the Borrower by the
Borrower’s chief executive officer or chief financial officer, certifying that,
(i) since December 31, 2015, there has not been a material adverse change in the
condition (financial or otherwise), operations, business, assets, liabilities or
prospects of the Consolidated Group taken as a whole or in the facts and
information regarding such entities as represented to date, nor has there been a
downgrade of the Borrower’s credit rating of two or more notches, and (ii) there
is no action, suit, investigation or proceeding pending or threatened in any
court or before any arbitrator or governmental authority that purports (x)





--------------------------------------------------------------------------------





to materially and adversely affect the Borrower or its subsidiaries, or (y) to
affect any transaction contemplated the Credit Agreement or the ability of the
Borrower and its subsidiaries or any other obligor under the guarantees to
perform their respective obligations under the Credit Agreement.


(c)    the Borrower’s financial statements for the period ending March 31, 2016
included in the Borrower’s Form 10-Q filed with the SEC;


(d)    evidence that all fees and expenses due and payable to the Administrative
Agent, any of the Lenders and any of their respective Affiliates have been paid;
and


(e)    such other documents, agreements and instruments as the Administrative
Agent may reasonably request.


Section 3. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Corporate and Governmental Authorization; No Contravention. The execution
and delivery by the Borrower of this Amendment and the performance by the
Borrower of its obligations hereunder and under the Credit Agreement as amended
by this Amendment are within the corporate power of the Borrower, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official or other Person
(except for any such action or filing that has been taken and is in full force
and effect) and do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the Organization Documents of the Borrower
or of any material agreement, judgment, injunction, order, decree or other
material instrument binding upon the Borrower or result in the creation or
imposition of any Lien on any asset of the Borrower other than Liens created
pursuant to the Credit Documents.


(b)    Binding Effect. This Amendment and the Credit Agreement as amended by
this Amendment constitute valid and binding agreements of the Borrower,
enforceable against the Borrower in accordance with their terms.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


Section 4. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made by the Borrower to the
Administrative Agent and the Lenders in the Credit Agreement as amended by this
Amendment and the other Credit Documents on and as of the date hereof with the
same force and effect as if such representations and warranties were set forth
in this Amendment in full.


Section 5. Certain References. Each reference to the Credit Agreement in any of
the Credit Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment. This Amendment is a Credit Document.


Section 6. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including Attorney
Costs) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT TAKING INTO
ACCOUNT CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE
LAW OF ANOTHER JURISDICTION).





--------------------------------------------------------------------------------







Section 9. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Credit Documents remain in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only. The Credit Agreement is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other
Credit Document.


Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.


[Signatures on Next Page]


        
    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Term
Loan Agreement to be executed as of the date first above written.




HEALTHCARE REALTY TRUST INCORPORATED


By:
/s/ J. Christopher Douglas
Name:
J. Christopher Douglas
Title:
Executive Vice President and Chief Financial Officer































[Signatures Continued on Next Page]





























--------------------------------------------------------------------------------





[Signature Page to First Amendment to Term Loan Agreement for Healthcare Realty
Trust Incorporated]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:
/s/ Winita Lau
Name:
Winita Lau
 
Title:
Senior Vice President
 



PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:
/s/ Eric W. Staton
Name:
Eric W. Staton
 
Title:
Vice President
 



U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ J. Lee Hord
Name:
J. Lee Hord
 
Title:
Senior Vice President
 



FIFTH THIRD BANK, as a Lender
By:
/s/ Vera B. McEvoy
Name:
Vera B. McEvoy
 
Title:
Vice President
 



BRANCH BANKING AND TRUST COMPANY, as a Lender
By:
/s/ Brad Bowen
Name:
Brad Bowen
 
Title:
Vice President
 



BANK OF MONTREAL, as a Lender
By:
/s/ Gwendolyn Gatz
Name:
Gwendolyn Gatz
 
Title:
Vice President
 



REGIONS BANK, as a Lender
By:
/s/ Steven W. Mitchell
Name:
Steven W. Mitchell
 
Title:
Senior Vice President
 












--------------------------------------------------------------------------------





FIRST TENNESSEE BANK, N.A., as a Lender
By:
/s/ Cathy Wind
Name:
Cathy Wind
 
Title:
Senior Vice President
 



PINNACLE BANK, as a Lender
By:
/s/ Todd Carter
Name:
Todd Carter
 
Title:
Senior Vice President
 










































































--------------------------------------------------------------------------------





SCHEDULE 5.06


ENVIRONMENTAL MATTERS


During 2015, the Borrower acquired a medical office building in Tacoma,
Washington. During the due diligence period, the Borrower identified a specific
area of the property that contains soils with above-tolerance levels of
tetrachloroethylene (a dry cleaning solvent commonly known as perc) and obtained
a satisfactory purchase price reduction and recorded a $1,200,000 liability upon
acquisition. Remediation efforts are underway.







--------------------------------------------------------------------------------





SCHEDULE 5.07
MATERIAL SUBSIDIARIES AND SPECIFIED AFFILIATES(1) 
Entity Name
Jurisdiction of Organization
Ownership(2)
HRT Properties of Texas, Ltd.
TX
Healthcare Acquisition of Texas, Inc.
HR Acquisition of San Antonio, Ltd.
AL
Healthcare Acquisition of Texas, Inc.
HRT of Tennessee, LLC
TN
Healthcare Realty Trust Incorporated
HR Acquisition I Corporation
MD
Healthcare Realty Trust Incorporated
HR of Carolinas, LLC
DE
HR Carolinas Holdings, LLC
HR of Indiana, LLC
DE
HRT of Delaware, Inc.
HR of Iowa, LLC
DE
Healthcare Realty Trust Incorporated
HR Assets, LLC
DE
Healthcare Realty Trust Incorporated
Lakewood MOB, LLC
DE
HR of Iowa, LLC
HRT of Illinois, Inc.
DE
Healthcare Realty Trust Incorporated
HR-Pima, LLC
DE
Healthcare Realty Trust Incorporated
HR Acquisition of Pennsylvania, Inc.
PA
HR Acquisition I Corporation
HRT of Roanoke, Inc.
VA
Healthcare Realty Trust Incorporated
HR St. Francis MOB I SPE, LLC
DE
HR Richmond Manager, LLC
HR First Hill Medical Building SPE, LLC
DE
HR First Hill Holdings, LLC
HR St. Mary's MOB South SPE, LLC
DE
HR Richmond Manager, LLC
 HR 601 Broadway Unit A, LLC
TN
Healthcare Realty Trust Incorporated
HR St. Mary's MOB NW SPE, LLC
DE
HR Richmond Manager, LLC
HR Three Tree, LLC
DE
HR Assets, LLC (99%) and HR Acquisition I Corporation (1%)
HR Fridley, LLC
MN
Healthcare Realty Trust Incorporated
HR Lowry Medical Center SPE, LLC
DE
Healthcare Realty Trust Incorporated
HRP MAC III, LLC
DE
HR MAC II, LLC
HR Summit Crossing SPE, LLC
DE
Healthcare Realty Trust Incorporated
HR West Des Moines SPE, LLC
DE
Healthcare Realty Trust Incorporated
Clive Wellness Campus Building One, LLC
DE
HR LADCO Holdings, LLC
HR MAC II, LLC
DE
Healthcare Realty Trust Incorporated



(1)    There are no Specified Affiliates.
(2)
The subsidiaries listed under the Ownership column but not under the Material
Subsidiary column do not directly own real estate assets meeting the Individual
Subsidiary Test.






